DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VIII, Figures 9, Claims 1, 7, 9 and 14, without traverse, in the reply filed May 17, 2022 is acknowledged.  All remaining claims (2-6, 8, and 10-13) have been withdrawn from further consideration.

Information Disclosure Statement
The information referred to in the IDS filed February 12, 2020 has been considered.

Drawings
The drawings filed February 12, 2020 are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20130004961U.
Note a stand assist stool comprising: a main body member (10) having a front side (front surface of 10), a rear side (rear surface of 10), and right (right lateral surface of 10) and left (left lateral surface of 10) sides, a base member (11) and an inclined platform (20) disposed above the base member, and further including at least one indentation (see Figures 1-5) on a rear side thereof.
Regarding claim 7, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 6, note an angle of approximately 14º.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR200487119Y1.
Note a stand assist stool comprising: a main body member (11) having a front side (front surface of 11), a rear side (rear surface of 11), and right (right lateral surface of 11) and left (left lateral surface of 11) sides, a base member (lowermost surface of 10) and an inclined platform (14) disposed above the base member, and further including at least one indentation (see Figures 4 and 6) on a rear side thereof.
Regarding claim 7, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 6, note angle A of 5º to 15º.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nethercott (20190150682A1).
Note a stand assist stool comprising: a main body member (210, 210, 204) having a front side (204), a rear side (rear surfaces of 210, 210, 206, 202), and right (right lateral surface 210) and left (left lateral surface 210) sides, a base member (lowermost horizontal surface of 210, 210, 204) and an inclined platform (202) disposed above the base member, and further including at least one indentation (206) on a rear side thereof.
Regarding claim 7, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 11, note an angle of approximately 7º.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR200487119Y1.
KR200487119Y1 shows all claimed structural features of the instant invention.  Note as described in the rejection above.  KR200487119Y1 lacks only the specifically recited method of use steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to use the assembly of KR200487119Y1 by the specifically recited method of use steps.  This modification provides a process for assisting a user in seating comfortably, and rising with minimal effort while using a toilet.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nethercott (20190150682A1).
Nethercott shows all claimed structural features of the instant invention.  Note as described in the rejection above.  Nethercott lacks only the specifically recited method of use steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to use the assembly of Nethercott by the specifically recited method of use steps.  This modification provides a process for assisting a user in seating comfortably, and rising with minimal effort while using a toilet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boyd (4175294) shows an inclined footrest for use with a toilet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mn						/MILTON NELSON JR/May 26, 2022                                              Primary Examiner, Art Unit 3636